Citation Nr: 1728135	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal a July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, brokered from the RO in Roanoke, Virginia.

The Veteran was notified of the July 2013 rating decision and filed two different notices of disagreement (NOD), a timely one in July 2014 for the back condition and anxiety disorder claiming he had new and material evidence, and an untimely NOD in September 2014 for the PTSD, outside of the statutory one-year limit following notification of the rating decision.  The Veteran was notified of the determination of the untimely NOD and of his appellate rights in a September 2016 letter from the RO.  The Veteran did not perfect an appeal regarding the timeliness of the NOD and as such, the July 2013 rating decision with regard to the denial of claim to reopen service connection for PTSD is final and is not on appeal.  The two remaining claims to reopen a back condition and an anxiety disorder were appealed within the one-year required period and are now under the consideration of the Board. 

The Veteran requested a hearing on his September 2014 NOD, but after correspondence received from the Veteran's son requesting cancellation of that hearing for medical reasons on the part of the Veteran, the Board considers the hearing request cancelled.  38 C.F.R. § 20.702(e).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the claim for service connection for a back condition and an anxiety disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The August 2010 rating decision determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a back condition and that decision is final. 

2.  Evidence received since the August 2010 rating action is cumulative or redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a back condition.

3.  The August 2010 rating decision determined that new and material evidence had not been submitted to reopen the claim of service connection for an anxiety disorder and that decision is final.

4.  Evidence received since the August 2010 rating action is cumulative or redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for an anxiety disorder.


CONCLUSIONS OF LAW

1. The August 2010 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence sufficient to reopen the claim of service connection for a back condition has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. New and material evidence sufficient to reopen the claim of service connection for an anxiety disorder has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, adequate VCAA notice was provided in April 2013 pertinent to this appeal.  

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened. As the claim has not been reopened, VA had no duty to provide a medical examination or obtain an opinion in this case.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the issue of new and material evidence.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO). See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

When determining whether a claim on appeal is a petition to reopen or a new distinct claim for benefits, the Board must evaluate whether the new claim has the "same factual basis" as the claim that was previously denied. See 38 U.S.C. § 7104(b); Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). If the new claim is based on a properly and distinctly diagnosed disease or injury which has a medical cause that is separate from the diagnoses considered during the prior claim, it has a different factual basis and is a new distinct claim. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs, 520 F.3d at 1333, 1337.

Here, the Board finds that the Veteran's claims of service connection for a back condition and an anxiety disorder have the same factual basis as previously decided claims, and thus, this appeal is a claim to reopen, not a new claim for benefits.  The rating decision of August 2010 denied service connection for a back condition and an anxiety disorder, and the Veteran has not submitted any new or material evidence since that decision.  The claim on appeal references the same back condition and the same anxiety disorder, and not different, distinctly diagnosed injuries or diseases. Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis," the same disease or injury, as the previously denied claim); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Therefore, new and material evidence is required to reopen the Veteran's claim.

The Board finds that new and material evidence sufficient to warrant reopening has not been submitted. In an August 2010 rating decision the RO determined that new and material evidence had not been submitted to reopen the previously denied claims of entitlement to service connection for a back condition and an anxiety disorder.  A notice of disagreement was submitted in August 2011 and a statement of the case was issued in March 2012.  A substantive appeal was submitted in August 2012 which the RO determined was untimely with regard to the claims regarding the back and anxiety conditions.  The Veteran was notified of the determination of the untimely substantive appeal by letter dated in September 2012 and notified of his appellate rights with regarding the timeliness of the substantive appeal.  A notice of disagreement as to the timeliness of the appeal was submitted in October 20112.  A statement of the case on the issue of whether or not a timely substantive appeal was received was issued in February 2014.  The Veteran did not submit a timely substantive appeal regarding the issue of whether a timely substantive appeal was submitted with regard to the August 2010 rating decision and the August 2010 rating decision became final.  

The RO denied reopening the claim for service connection for a back condition and an anxiety disorder in July 2013 on the basis of a lack of new and material evidence. 

The evidence of record in August 2010 pertinent to the instant claims consisted of the Veteran's service treatment records, numerous private treatment records, and lay statements from the Veteran. The evidence received since the August 2010 rating decision is not new and material as it is evidence that was previously considered.  Those records were previously submitted and were previously considered.  No new evidence has been submitted by the Veteran or his representative pertinent to the instant claims since the August 2010 rating decision.  No other evidence or statements from the Veteran or other evidence of private medical care was provided to the claims file.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's lay statements submitted since the August 2010 final RO decision indicate the Veteran's assertion that his back condition and anxiety disorder originated in service.  This assertion is cumulative of the assertions and lay statements considered in the August 2010 final decision and thus are not new and material.  

The evidence received since 2010 is either cumulative or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  The evidence received since the August 2010 rating decision  is therefore not new and material, and the requirements have not been met to reopen the Veteran's claims for service connection for a back condition or anxiety disorder.  Therefore, reopening of the claims for service connection for a back condition or an anxiety disorder are denied. See 38 C.F.R. § 3.156 (a).


ORDER

The claim for entitlement to service connection for a back condition is not reopened, and therefore the appeal is denied.

The claim for entitlement to service connection for an anxiety disorder is not reopened, and therefore the appeal is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


